This action originated before a justice of the peace and was brought by the defendant ill error, as plaintiff, to recover from the plaintiff in error, as defendant, the sum of $72 for the use and occupation of certain real estate located in Guthrie. Judgment was rendered for the plaintiff. The cause was appealed to the district court, where a trial was had to a jury. After the testimony was in, the court permitted the plaintiff to amend his bill of particulars so as to ask for ail increased amount of recovery. A verdict was returned in favor of the plaintiff for the sum of $145, upon which judgment was rendered, and to review which this proceeding in error is prosecuted.
The only purported assignment of error in the brief of plaintiff in error is contained in the following statement:
"Our specifications of error are all contained in our original and supplemental motions for a new trial (pp. 70 1/2-73 of record), and we will now direct our argument to the error of the court in overruling these motions."
Rule 26 of this court (47 Okla. x) requires:
"The brief of the plaintiff in error in all cases shall contain an abstract or abridgment of the transcript, setting forth the material parts of the pleadings, proceedings, facts and documents upon which he relies, together with such other statements from the record as are necessary to a full understanding of the questions presented to this court for decision, so that no examination of the record itself need be made in this court. * * * Also, where a party complains of instructions given or refused, he shall set out in totidem verbis in his brief separately the portions to which he objects or may save exceptions. * * * The brief shall contain the specifications, of error complained of, separately set forth and numbered; the argument and authorities in support of each point relied on, in the same order, with strict observance of rule 7."
Counsel for plaintiff in error have made no attempt to comply with the rule in any of the foregoing particulars, and when this rule is not complied with, the appeal will be dismissed. Watkins Nat. Bank v. Polk, 47 Okla. 256, 147 P. 1011.
For the reasons stated, the appeal is dismissed.
PITCHFORD, V. C. J., and JOHNSON. McNEILL, MILLER, and KENNAMER, JJ., concur.